DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1 is rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation "the autonomous vehicle" in page 3, line 3. There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not provide explicit antecedent basis for the above term. 
Claims 2-16 are also rejected based on their dependency of the defected parent claims.

Claim 17 is rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 18-19 are also rejected based on their dependency of the defected parent claims.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-4, 10-11, 14-15, 17, and 19 are rejected under 35 U.S.C. 102(a) (1) / 102(a) (2) as being anticipated by Okumura et al. (Pub. No.: US 2016/0139594 A1). 

Regarding claims 1-2, Okumura et al. disclose a remote operation of autonomous vehicle in unexpected environment, comprising: 
a display device (a monitor at a remote server) (see par. 31, 29); 
a non-moveable receiver remote from the autonomous vehicle and configured to receive transmitted data from an autonomous vehicle related to status of the autonomous vehicle (e.g.,  a remote server 144 configured to receive data  from autonomous vehicle 200  – for instance, driving environment, location, vehicles’ speed and other data, which imply that the server contains a non-movable receiver) (see par. 4, 6, 29, 35; Figure 1) and information from a third party related to road conditions (e.g., said remote server configured to receive data from another vehicle (e.g., limitation: third party) ahead of the vehicle 200 additional environmental information regarding the unexpected driving environment (such as obstacles not yet encountered by the vehicle 200). Each vehicle on the road (including the vehicle 200) can periodically or continually update a remote server with its location data and other relevant data – e.g., route blocked by an obstacle) (see par. 32, 35); and 
a controller (e.g., said remote server 144 / computer device 100) programmed to monitor the transmitted data related to the status of the autonomous vehicle and the road conditions (e.g., said remote server 144 configured to process received data from autonomous vehicle 200 and another vehicle(s)) (see par. 4, 6, 29, 32, 35; Figure 1),
determine when the autonomous vehicle requires assistance based on the transmitted data (e.g., determine when an unexpected driving environment is unsuitable for autonomous operation based on vehicle data transmitted to said server; for instance, when it is projected that the vehicle 200 can soon encounter an unexpected driving environment – e.g., claim 2 limitation ) (see abstract, par. 24-25), and, 
when the autonomous vehicle requires assistance, cause information related to the autonomous vehicle to be displayed on the display device (e.g., If an unexpected driving environment is identified, operation of the vehicle 200 can switch to remote operation mode, wherein data collected from the autonomous vehicle can be presented to a remote operator via a monitor) (see par. 25, 29-31).

Regarding claim 3, Okumura et al. disclose a remote operation of autonomous vehicle in unexpected environment wherein the controller is programmed to predict when the autonomous vehicle requires assistance based on a route of the autonomous vehicle   (e.g., determine an unexpected driving environment unsuitable for autonomous operation based on data from said autonomous vehicle 200 and data from other vehicles; for instance, additional environment information such as obstacles not yet encountered by the vehicle 200 – road conditions) (see abstract, par. 10, 15, 24-25, 32 and 35).

Regarding claims 4 and 14, Okumura et al. disclose a remote operation of autonomous vehicle in unexpected environment (i) wherein the controller is programmed to cause an alert related to the autonomous vehicle to be displayed on the display device (e.g., data collected from the autonomous vehicle can be presented to a remote operator via a monitor) (see par. 29-31), and (ii) wherein the controller is programmed to cause information related to the autonomous vehicle to be displayed on the display device, simultaneously with the location of the autonomous vehicle on a map   (e.g., If an unexpected driving environment is identified, operation of the vehicle 200 can switch to remote operation mode, wherein data collected from the autonomous vehicle can be presented to a remote operator via a monitor. To assist the remote operator, a map of the environment can be displayed to the remote operator, with an icon representing the vehicle 200 displayed at the correct location on the map, along with icons representing other vehicles or other features of or objects in the driving environment) (see par. 25, 29-31).

Regarding claim 10, Okumura et al. disclose a remote operation of autonomous vehicle in unexpected environment wherein the controller is programmed to cause information related to the autonomous vehicle to be displayed on the display device based on a request from the autonomous vehicle (e.g., the remote operator can be using the remote server 144, which can be contacted by the computing device 100 over the network 142. The data collected by the sensors 130 can be presented to the remote operator, who can view such data while manually operating the vehicle 200. For example, the remote operator can see the surroundings using optical sensors 136 included in or on the vehicle 200, and see data regarding the speed of the surrounding vehicles using the radar sensors 138 or lidar sensors 139) (see par. 29, 28).

Regarding claim 11, Okumura et al. disclose a remote operation of autonomous vehicle in unexpected environment wherein the controller is programmed to determine that the autonomous vehicle requires assistance when the autonomous vehicle has been stopped for a predetermined amount of time (e.g., the process of collecting additional information from the environment can begin even before the unexpected driving environment is fully identified. For example, once the vehicle 200 experiences some changes in the driving environment as compared to what is expected (e.g., the autonomous vehicle stops for a predetermined time due to route blocked by an obstacle), the data collection process can begin in anticipation of a potential upcoming unexpected driving environment) (see par. 27).

Regarding claim 15, Okumura et al. disclose a remote operation of autonomous vehicle in unexpected environment wherein the receiver is configured to receive an image transmitted by a camera on the autonomous vehicle, and the display device is configured to display the image (e.g., the remote operator can see the surroundings of the vehicle using optical sensors 136 included in or on the vehicle 200 via remote server / monitor, and see data regarding the speed of the surrounding vehicles using the radar sensors 138 or lidar sensors 139) (see par. 29). 

Regarding claim 17, Okumura et al. disclose a remote operation of autonomous vehicle in unexpected environment, comprising: 
a display device (a monitor at a remote server) (see par. 31, 29); 
a non-moveable receiver remote from the autonomous vehicle and configured to receive transmitted data from a third party and an autonomous vehicle related to status of the autonomous vehicle (e.g.,  a remote server 144 configured to receive (i) data from other vehicles (e.g., limitation: third party) ahead of an autonomous vehicle 200 regarding additional environmental information (such as obstacles not yet encountered by the vehicle 200) and (ii) data  from autonomous vehicle 200  – for instance, driving environment, location, vehicles’ speed, wherein the server can contain a non-movable receiver) (see par. 4, 6, 29, 32, 35; Figure 1).   
a controller (e.g., said remote server 144 / computer device 100) programmed to monitor the transmitted data related to the status of the autonomous vehicle (e.g., said remote server 144 configured to process received data from autonomous vehicle 200 and another vehicle(s)) (see par. 4, 6, 29, 32, 35; Figure 1), and 
 cause information related to the autonomous vehicle to be displayed on the display device (e.g., If an unexpected driving environment is identified, operation of the vehicle 200 can switch to remote operation mode, wherein data collected from the autonomous vehicle can be presented to a remote operator via a monitor) (see par. 25, 29-31),
 the controller further programmed to enable the autonomous vehicle service system to be accessed by the third party based on the data received from the third party (e.g., said remote server configured to receive data from other vehicle(s) (e.g., limitation: third party having access to vehicle service system) ahead of the vehicle 200 regarding additional environmental information (such as obstacles not yet encountered by the vehicle 200). Each vehicle on the road (including the vehicle 200) can periodically or continually update a remote server with its location data and other relevant data – e.g., route blocked by an obstacle) (see par. 32, 35).

Regarding claim 19, Okumura et al. disclose a remote operation of autonomous vehicle in unexpected environment wherein the controller is programmed to enable the third party to supplement the information displayed on the display device (e.g., If an unexpected driving environment is identified, operation of the vehicle 200 can switch to remote operation mode, wherein data collected from the autonomous vehicle 200 and other vehicle(s) can be presented to a remote operator via a monitor) (see par. 25, 29-32, 35).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-9, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (Pub. No.: US 2016/0139594 A1) in view of Braunstein et al. (Pub. No.: US 2017/0008521 A1).

Regarding claim 5-6, 8 and 16, Okumura et al. disclose a remote operation of autonomous vehicle in unexpected environment, wherein alternate routes for an autonomous vehicle can be selected by a remote operator to operate the vehicle autonomously using the new route (see par. 30). 
However, Okumura et al.’s invention does not specifically disclose (i) a transmitter configured to transmit a route update to the autonomous vehicle (claim 5), (ii) a storage device configured to store the route update (claim 6); (iii) wherein the controller is programmed to cause the transmitter to transmit the route update to another autonomous vehicle (claim 8) and (iv) wherein the controller is configured to update the road conditions based on updated road information received from the third party (claim 16). 
However, Braunstein et al. teach an autonomous vehicle navigation system and method comprising a remote server 1230 configured to receive data from autonomous vehicle 1205 and road environment information from a particular vehicle / group of vehicles within a geographic region (see par. 437-439; 995, 994, 981; Figures 12, 87A-87D and 88); wherein updated road model is generated and transmitted to vehicle 1205 and other vehicles and stored on a memory (see par. 414, 431, 437, 441, 474).
Given the teaching of Braunstein et al. and the disclosure of Okumura et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Okumura et al.’ invention to incorporate, within a remote server to remotely operate an autonomous vehicle, a mechanism / process to generate, store and transmit updated road model to an autonomous vehicle and other vehicles to safely and accurately reach an intended destination.   
Doing so would enhance a remote server configured to remotely operate an autonomous vehicle in unexpected environment and generate, store and transmit updated road model to an autonomous vehicle and other vehicles to safely and accurately reach an intended destination.  

Regarding claims 7 and 9, Okumura et al., as modified by Braunstein et al., disclose a remote operation of autonomous vehicle in unexpected environment wherein the controller is programmed to cause the display device to display the route update (e.g., the remote operator can be presented, via a monitor, with several options of alternate routes available (as one example user interface for the remote operator, trajectories of alternate routes can be superimposed on a map of the driving environment) (see par. 30-31) and further comprising a user input device configured to input information to create the route update (e.g., Upon the remote operator's selection of a new route via a user interface, the autonomous control system can then continue to operate the vehicle autonomously using the new route) (see par. 30).  

Regarding claim 12, Okumura et al. disclose a remote operation of autonomous vehicle in unexpected environment comprising a remote server configured to process received data from an autonomous vehicle (e.g., limitation: first vehicle) and other vehicles within the area (e.g., limitation: plurality of autonomous vehicles) and determine when an unexpected driving environment is unsuitable for the operation of autonomous vehicles (see par. 4, 6, 24-25, 29, 32, 35 and Figure 1). 
Given that the remote server can process other vehicles’ data and the system can determine when an unexpected driving environment is unsuitable for the operation of autonomous vehicles, it would have been obvious to one of ordinary skill in the art to conclude that the server can determine when each of vehicles on a given area require remote operation in unexpected environment to safely and accurately reach an intended destination. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (Pub. No.: US 2016/0139594 A1) in view of Farwell et al. (Pub. No.: US 2011/0224844 A1).

Regarding claim 18, Okumura et al. disclose a remote server configured to remotely operate an autonomous vehicle via an operator when unexpected driving environment is unsuitable for autonomous operation and cede control of the vehicle to the driver as vehicle enter manual mode (see par 25-25, 34, 37).
However, Okumura et al.’ invention fails to disclose wherein -17-WO 2018/119417PCT/US2O1 7/068248 the controller is programmed to enable the third party to control the autonomous vehicle.
However, Farwell et al. teach a leader-follower navigation system comprising a leader vehicle configured to generate and transmit control status signals to a follower vehicle; wherein the follower vehicle received the control status signals and executes a follower control algorithms to mimic the leader vehicle acceleration and bearing control inputs. The leader and follower vehicles can be remotely control – for instance via a remote computer (see abstract, par. 21, 33).
Given the teaching of Farwell et al. and the disclosure of Okumura et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Okumura et al., invention to incorporate, within a remote server to remotely operate an autonomous vehicle, a mechanism / process for ceding control of follower vehicle to a leader vehicle to adjust said vehicle trajectory to stay at a proper offset distance from the leader vehicle.    
Doing so would enhance a remote server configured to remotely operate an autonomous vehicle in unexpected environment and cede control of the autonomous vehicle to a leader vehicle to adjust said vehicle trajectory to stay at a proper offset distance from the leader vehicle and safely and accurately reach an intended destination. 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664